
	
		III
		111th CONGRESS
		1st Session
		S. RES. 209
		IN THE SENATE OF THE UNITED STATES
		
			July 7, 2009
			Mr. Isakson (for himself
			 and Mr. Cardin) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Recognizing the 40th anniversary of the
		  National Eye Institute and expressing support for designation of the years 2011
		  through 2020 as the Decade of Vision.
	
	
		Whereas vision impairment and eye disease are major public
			 health problems, especially due to the aging of the population;
		Whereas there is a disproportionate incidence of eye
			 disease in minority populations;
		Whereas vision loss as a result of diabetes and other
			 chronic diseases costs the people of the United States $68,000,000,000 each
			 year in health care expenses, lost productivity, reduced independence,
			 diminished quality of life, increased depression, and accelerated
			 mortality;
		Whereas approximately 38,000,000 people in the United
			 States over 40 years of age currently experience blindness, low-vision, or an
			 age-related eye disease, and this number is expected to grow to 50,000,000 by
			 2020, as the tidal wave of approximately 78,000,000 baby boomers who will begin
			 to reach 65 years of age in 2010, many of whom will continue working well
			 beyond age 65, crashes;
		Whereas, in public opinion polls conducted during the past
			 40 years, people in the United States have consistently identified fear of
			 vision loss as second only to fear of cancer, and, as recently as 2008, a study
			 by the National Eye Institute showed that 71 percent of respondents indicated
			 that a loss of eyesight would have the greatest impact on their life;
		Whereas, with wisdom and foresight, Congress passed an Act
			 entitled An Act to amend the Public Health Service Act to provide for
			 the establishment of a National Eye Institute in the National Institutes of
			 Health (Public Law 90–489; 82 Stat. 771), which was signed into law by
			 President Johnson on August 16, 1968;
		Whereas the National Eye Institute (in this resolution
			 referred to as the NEI) held the first meeting of the National
			 Advisory Eye Council on April 3, 1969;
		Whereas the NEI leads the Federal commitment to basic and
			 clinical research, research training, and other programs with respect to
			 blinding eye diseases, visual disorders, mechanisms of visual function,
			 preservation of sight, and the special health problems and needs of individuals
			 who are visually-impaired or blind;
		Whereas the NEI disseminates information aimed at the
			 prevention of blindness, specifically through public and professional education
			 facilitated by the National Eye Health Education Program;
		Whereas the NEI maximizes Federal funding by devoting 85
			 percent of its budget to extramural research that addresses a wide variety of
			 eye and vision disorders, including “back of the eye” retinal and optic nerve
			 disease, such as age-related macular degeneration, glaucoma, and diabetic
			 retinopathy, and concomitant low vision, and “front of the eye” disease,
			 including corneal, lens, cataract, and refractive errors;
		Whereas research by the NEI benefits children, including
			 premature infants born with retinopathy and school children with amblyopia
			 (commonly known as “lazy eye”);
		Whereas the NEI benefits older people in the United States
			 by predicting, preventing, and preempting aging eye disease, thereby enabling
			 more productive lives and reducing Medicare costs;
		Whereas the NEI has been a leader in basic research,
			 working with the Human Genome Project of the National Institutes of Health to
			 translate discoveries of genes related to eye disease and vision impairment,
			 which make up ¼ of genes discovered to date, into diagnostic and treatment
			 modalities;
		Whereas the NEI has been a leader in clinical research,
			 funding more than 60 clinical trials (including a series of Diabetic
			 Retinopathy Clinical Trials Networks, in association with the National
			 Institute for Diabetes and Digestive and Kidney Disorders) which have developed
			 treatment strategies that have been determined by the NEI to be 90 percent
			 effective and to save an estimated $1,600,000,000 each year in blindness and
			 vision impairment disability costs;
		Whereas the NEI has been a leader in prevention research,
			 having reported from the first phase of its Age-Related Eye Disease Study that
			 high levels of dietary zinc and anti-oxidant vitamins reduced vision loss in
			 individuals at high risk for developing advanced age-related macular
			 degeneration by 25 percent, and, in the second phase of Age-Related Eye Disease
			 Study, studying the impact of other nutritional supplements;
		Whereas the NEI has been a leader in epidemiologic
			 research, identifying the basis and progression of eye disease and the
			 disproportionate incidence of eye disease in minority populations, so that
			 informed public health policy decisions can be made regarding prevention, early
			 diagnosis, and treatment;
		Whereas the NEI has been a leader in collaborative
			 research across the National Institutes of Health, working with the National
			 Cancer Institute and the National Heart, Lung, and Blood Institute to identify
			 factors that promote or inhibit new blood vessel growth, which has resulted in
			 the first generation of ophthalmic drugs approved by the Food and Drug
			 Administration to inhibit abnormal blood vessel growth in the form of
			 age-related macular degeneration commonly known as the wet form
			 of age-related macular degeneration, thereby stabilizing, and often restoring,
			 vision;
		Whereas the NEI has been a leader in collaborative
			 research with other Federal entities, and its bioengineering research
			 partnership with the National Science Foundation and the Department of Energy
			 has resulted in a retinal chip implant, referred to as the “Bionic Eye”, that
			 has enabled individuals who have been blind for decades to perceive visual
			 images;
		Whereas the NEI has been a leader in collaborative
			 research with private funding entities, and its human gene therapy trial with
			 the Foundation Fighting Blindness for individuals with Leber Congenital
			 Amaurosis, a rapid retinal degeneration that blinds infants in their first year
			 of life, has demonstrated measurable vision improvement even within the initial
			 safety trials;
		Whereas, from 2011 through 2020, the people of the United
			 States will face unprecedented public health challenges associated with aging,
			 health disparities, and chronic disease; and
		Whereas Federal support by the NEI and related agencies
			 within the Department of Health and Human Services is essential for prevention,
			 early detection, access to treatment and rehabilitation, and research
			 associated with vision impairment and eye disease: Now, therefore, be it
		
	
		That the Senate—
			(1)recognizes the 40th anniversary of the NEI,
			 commends the NEI for its leadership, and supports the mission of the NEI to
			 prevent blindness and to save and restore vision;
			(2)supports the
			 designation of the years 2011 through 2020 as the Decade of
			 Vision, to—
				(A)maintain a
			 sustained awareness of the unprecedented public health challenges associated
			 with vision impairment and eye disease; and
				(B)emphasize the
			 need for Federal support for prevention, early detection, access to treatment
			 and rehabilitation, and research; and
				(3)commends the
			 National Alliance for Eye and Vision Research, also known as the “Friends of
			 the National Eye Institute”, for its efforts to expand awareness of the
			 incidence and economic burden of eye disease through its Decade of Vision
			 2011–2020 Initiative.
			
